PER CURIAM:
Bruce Samuels appeals the district court’s order denying his 18 U.S.C. § 3582 *141(2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. United States v. Samuels, No. 2:93-cr-00066-HCM-5 (E.D.Va. May 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.